First, I would like to salute
Mr. Jean Ping, the outgoing President of the General
Assembly, for the work he did to guide the General
Assembly as the nations of the world considered the
immensely important matters that led to the elaboration
of the outcome document that was adopted last night.
I would also like to congratulate you, Sir, on your
election to preside over the sixtieth session of the
General Assembly. We are confident that you will lead
the Assembly well as it confronts the challenge of
implementing the decisions taken during the
millennium review summit and remains seized of other
important matters that were not adequately addressed
in the outcome document.
Shortly before we convened here for the
millennium review summit, an important meeting of
Christian leaders took place in Washington, D.C. Those
leaders issued a communique entitled ìA Call to
Partnershipî, directed at our summit meeting. In part
the call says,
"At the urgent call of church leaders in the
southern hemisphere, we came together at the
Washington National Cathedral as Christian
leaders from diverse traditions and places, both
rich and poor, in the South and the North, united
in a common concern for those of us living in
poverty. We see their faces; we hear their voices;
they are a part of us, and we are a part of them."
As the United Nations reaches its sixtieth
anniversary, we give thanks for its work in
peacemaking and global reconciliation,
particularly the historic commitment to eradicate
poverty in the Millennium Declaration of 2000.
10

Five years have passed, and, despite the triumph
of principle, there has been a failure in practice.
In this communique, we offer our partnership to
the leaders gathered at the World Summit at the
United Nations in building a global movement to
make real the promises of the Millennium
Development Goals as a crucial step towards a
more just world for all God's children.
We believe that God calls us to place
people struggling with poverty at the centre of
our concern. Globalization has brought
unprecedented economic growth. At the same
time, one sixth of the world's people still fight
daily for survival under the crushing burden of
extreme poverty. The increasing concentration of
wealth in our world, while so many suffer, is a
scandal that impoverishes us all.
"We believe that the spirit of partnership
between rich and poor, exemplified in the MDGs,
is a way the world can address poverty in all its
dimensions. In particular, we support the goal of
a global partnership for development, and believe
that the Churches can make a unique contribution
to that partnership."
If nothing else, the fact that the religious leaders
who issued that call gathered from many parts of the
world to agree on a message to our summit Meeting
must remind us that the masses - the people who
elected us - entertain high expectations about the
United Nations. They see this Organization as their
pre-eminent partner in the continuing struggle to build
a better and humane world.
They challenge those of us who have the
privilege to represent our States in the United Nations
to build, strengthen and direct this world Organization
so that it can, indeed, play its role as a pre-eminent
partner of the peoples of the world in constructing a
better and more humane world.
Accordingly, I believe that we must view with the
greatest seriousness their conclusion that five years
have passed since we adopted the Millennium
Declaration and that, 'despite this triumph of principle,
there has been a failure in practice'.
Sixty years ago, in the aftermath of the
destructive fury of the Second World War and the
villainous genocide committed during that war, the
United Nations was formed, in the words of the
Charter, "to save succeeding generations from the
scourge of war, which twice in our lifetime has brought
untold sorrow to mankind".
Responding to the universal demand for human
and peoples' rights, the founders declared that they
were forming the United Nations "to reaffirm faith in
the fundamental human rights, in the dignity and worth
of the human person, in the equal rights of men and
women and of nations large and small" and to
"promote social progress and better standards of life in
larger freedom".
As we gather here, in part to celebrate the sixtieth
anniversary of an international Organization
established to bring hope to the peoples of the world,
we cannot avoid asking some hard questions. That is
necessary if we are to live up to our obligation to
ensure that the United Nations discharges its
responsibilities, described by the religious leaders who
met at the Washington National Cathedral as
peacemaking, global reconciliation and the eradication
of poverty.
We must ask ourselves how well prepared the
United Nations is today, 60 years after it was
established, to save succeeding generations from the
scourge of war; to protect and advance the fundamental
human rights of all; to protect and advance the dignity
and worth of each human person; to ensure equal rights
between men and women; to ensure equal rights
between nations large and small; and to promote social
progress and better standards of life in larger freedom.
We must ask - and answer honestly - whether
what we do as the United Nations is properly described
as a triumph of principle but a failure in practice, as the
religious leaders put it.
The reality is that, 60 years after the United
Nations was formed as a response to the appalling and
ghastly results of the crime of racism, we are still
confronted by the cancer of racism. Although the
United Nations has adopted important decisions on that
matter, and convened the necessary conferences to
unite the peoples of the world against racism, those
who continue to fall victim to that crime against
humanity would find it difficult to cite the instances
when the United Nations came to their aid.
Sixty years after the United Nations was formed,
the indecencies of war and violent conflict continue to
afflict innocent people, evidently because we, the
11

United Nations, lack the will to live up to the
commitment that was made when this Organization
was established.
Africans, who have been exposed to many violent
conflicts since the United Nations was formed, are
particularly keen for this Organization to live up to its
obligation to save succeeding African generations from
the scourge of war. Even as we speak, the United
Nations is faced with the urgent task of taking the
necessary action in CÙte díIvoire to help to bring a
lasting peace to that important African country,
opening the way to its reunification, the holding of
democratic elections and the promotion of social
progress and better standards of life in larger freedom,
to use the words of the Charter.
A similar challenge faces this Organization with
regard to the restoration of lasting peace in Darfur in
the Sudan, building on the historic conclusion and
implementation of the Sudanese Comprehensive Peace
Agreement, signed in Nairobi, Kenya, earlier this year.
Only 11 years ago, we experienced a terrible
genocide in Rwanda, and thousands were killed in the
internecine conflict that took place in the Balkans.
Those who were exposed to the savagery would be
fully justified in concluding that the United Nations
had betrayed its commitment to the peoples of the
world.
I am certain that all of us are impatient to see an
end to the conflicts in the Middle East, including Iraq,
and in particular the restoration of the rights of the
people of Palestine, in the context of the successful
implementation of the road map.
While we welcome recent positive developments
in this regard, we must accept the reality that every day
that passes without the full implementation of the road
map only serves to point an accusing finger at us, the
United Nations, accusing us of not having done
everything we could to help secure the just and lasting
peace that is the right of the Palestinian, the Israeli and
the Arab peoples.
We have all recognized the serious and urgent
threat posed by international terrorism to all our
nations. We have all accepted the reality that we need a
multilateral response to that common threat. Yet we
have still not succeeded in arriving at a common
definition of that threat or identified its fundamental
causes.
The issues of non-proliferation and the
disarmament of weapons of mass destruction are
matters of critical concern to all nations, both large and
small. Yet we failed to address those matters in the
outcome document adopted at the review summit last
night, even as the issue of nuclear weapons and their
non-proliferation is among the most prominent items in
world news and on the international agenda. None of
us could justly claim that our failure as the United
Nations to take specific decisions on these matters
served to enhance global security in the face of the
threat of weapons of mass destruction.
With regard to the issue of Iran, we firmly believe
that negotiations should resume and that the matter be
settled within the framework of the provisions of the
Treaty on the Non-Proliferation of Nuclear Weapons
and with the full participation of the International
Atomic Energy Agency.
The gap between the rich and the poor is
becoming worse within and between countries, as
observed by the United Nations Development
Programmeís 2005 Human Development Report, which
states that the gap between the average citizen in the
richest and in the poorest countries is wide and is
getting wider. It states that in 1990 the average
American was 38 times richer than the average
Tanzanian, while today the average American is 61
times richer.
The same report states, on page 3,
"In 2003, 18 countries with a combined
population of 460 million people registered lower
scores on the human development index (HDI)
than in 1990 - an unprecedented reversal. In the
midst of an increasingly prosperous global
economy, 10.7 million children every year do not
live to see their fifth birthday, and more than 1
billion people survive in abject poverty on less
than a $1 a day."
Accordingly, if we pause and scan the road
travelled to judge whether we have succeeded in saving
the world from the scourge of war; whether we have
built a world that has reaffirmed faith in fundamental
human rights; whether we have created a world that
has restored the dignity and worth of the human
person - a world that has entrenched equal rights for
men and women and for nations, large and small - the
answer from the majority of the people of the world
may very well be a resounding "No".
12

The United Nations has adopted many decisions
intended to help address the various global challenges
that have persisted over the 60 years of its existence.
Accordingly, we have the necessary policies to address
the social, economic, political and other problems
facing humanity. We have also adopted comprehensive
and clear programmes to give effect to those policies
and have identified the resources required for their
implementation.
The questions we must answer are: why have we
not implemented these programmes, and what must be
done to correct the situation?
The process of globalization means that our
common world is more integrated today than it was
when the United Nations was formed 60 years ago.
Similarly, the interconnectedness of the issues of
peace, security, development and human rights has
never been more pronounced than it is today. All this
means that the imperatives that made it necessary and
correct to establish the United Nations as part of a
desirable system of global governance are that much
more compelling today, and that the necessary reform
of the Organization must take place to ensure that it
reflects the new global realities since it was formed
and that it is empowered to respond effectively to the
urgent challenges that face all humanity.
And yet, the painful paradox we face is that it
seems obvious that, over the years, there has been a
continuous erosion of the authority and prestige of the
United Nations and a sustained drift towards its
marginalization in terms of playing its rightful role, as
so clearly defined in the United Nations Charter. At its
sixtieth session, the General Assembly has the heavy
responsibility to reassert the critical need for the
United Nations to discharge its responsibilities as
spelled out in that Charter. Experience over the last 60
years has shown that, to address the criticism levelled
against the Organization by religious leaders ó that
there has been a triumph of principle and a failure in
practice ó we must be ready to engage in a sustained
struggle to ensure that the vision contained in the
United Nations Charter is actually translated into
reality.
As we engage in this struggle, we should say, as
did the religious leaders who met at the Washington
National Cathedral, that we are united in a common
concern for those of us living in poverty: "We see their
faces; we hear their voices; they are a part of us, and
we are a part of them."
Let me close by reiterating our deepest
sympathies and condolences to the Government and the
people of the United States in the wake of the death
and destruction wreaked by Hurricane Katrina.